WalKER, J.,
dissenting: I am of the opinion that there was substantial error in the trial of this case. Several errors are assigned which relate to the cause of action, that is, to the question of defendant’s negligence, and they raise the question whether the court did not try the ease by the old law or that which obtained before the passage of the Federal employers’ liability act by Congress and the corresponding legislation in this State by our General Assembly (Public Laws 1913, ch. 6), under which contributory negligence was a complete defense and bar to a recovery of damages, while under these acts it goes merely in diminution of the damages. But I will pretermit any discussion of this serious question and pass to the principal exception argued before us, which was taken to these instructions of the court, not set forth fully in the opinion of the Court, and therefore reproduced here: “If you come to the question of damages, you will assess his reasonable damages under the rule which I have laid down, and then you will make an allowance for his own negligence and deduct that from his damages, if you find it was less than his damages. If you find it was equivalent, that would make his damages nothing; but if you find it was less — a reasonable allowance for his own negligence was less — than the amount of his own damages, you will deduct it and find the result.”
*170After being out for some time, tbe jury returned to tbe courtroom for further instructions. One of tbe jurors said: “It seems that one or two of tbe jurors have understood it one way, and tbe others another. It seems that part of tbe jurors say that they understand from your charge that if they were equally negligent, that tbe plaintiff gets nothing.”
Tbe court thereupon gave tbe following instruction: “I don’t think I would put it just that way, but this way: If you find that tbe plaintiff was injured by tbe negligence of tbe defendant under tbe charge I gave you, you will answer that ‘Yes’;'and if you find that tbe plaintiff was guilty of contributory negligence, as charged, you will answer that second issue ‘Yes’; and then you will assess tbe damages that you find be is entitled to, and then deduct from that whatever amount you think would be proper for bis contributory negligence. I perhaps did say that, if you find that bis contributory negligence amounted to as much as tbe amount of damages, it would be nothing; but I did not put it that way — if they were equally negligent that he would be entitled to nothing. It would not be that. But you will deduct a reasonable amount from tbe damages that you think that be is entitled to from tbe damages, as an allowance for contributory negligence. It would be for you to say whether it is less or whether it is equal; but I did not put it just that way — that if they were equally guilty of negligence — but that you would just deduct from tbe amount you find be would be entitled to if be were not guilty of contributory negligence, a reasonable amount for contributory negligence. You would allow all that be would be entitled to for damages, and then, if you find that be was guilty of contributory negligence, you would make a reasonable allowance for whatever you think that would be equivalent to, and deduct that from tbe amount of damages.”
"Waiving tbe confusion in tbe last instruction, which is alleged by tbe appellant, and tbe clear error in tbe first one, I proceed to consider tbe correctness of tbe instruction given to tbe jury at their request, in explanation of tbe first and erroneous one. Tbe appellant assigns tbe following specific errors to these instructions, which I think are well taken: (1) They lay down no rule for the guidance of tbe jury, but leave tbe matter subject entirely to tbe exercise of their discretion; (2) they do not conform to tbe directions of section 3 of tbe Federal employers’ liability act; and (3) they do not contain tbe statement that the damages shall be diminshed, but merely that tbe jury would deduct a reasonable amount for contributory negligence.
• Tbe jury answered tbe issue of negligence “Yes,” tbe issue of contributory negligence “Yes,” and tbe issue of damages “$7,000.” What they found tbe total amount of damages to be does not appear and can*171not be determined. The answer to the issue, “$7,000,” may be the remainder after deducting $10,000 or 10 cents, just as the jury may have found such amount to be a reasonable deduction for the contributory negligence. Or the jury could very readily have regarded the matter of making any deduction at all as within their discretion, and $7,000 may be their finding of the total damages sustained by the plaintiff. However that may be, the defendant was entitled to a correct instruction as to the effect of plaintiff’s contributory negligence on the damages to which plaintiff would be entitled, and the failure to give a correct instruction would be such error as would entitle defendant to a new trial of all the issues. It would be impossible for another jury to pass upon the issue of damages alone, because it would be necessary to determine the relative negligence of defendant and plaintiff in order to measure the damages. Under the employers’ liability act the issues of negligence and damages would seem to be inseparable, as each bears upon the other. The combined negligence of both parties must be compared with the negligence of each in order to apportion the damages, as the act requires the jury to do.
It is to be presumed that the jury would have been controlled by a correct instruction, and therefore there can be no presumption that the jury, by forming an estimate of a reasonable amount, arrived at the same or a smaller figure than they would have reached after considering the matter under a charge requiring them to diminish the damages in proportion to the amount of negligence attributable to the plaintiff.
If the charge of the court in this case is compared with the charge as approved by the United States Supreme Court in N. and W. R. R. v. Earnest, 229 U. S., 114, the error will become apparent. In that case Mr. Justice Van Devanter says: “The third section of the employers’ liability act declares, subject to a proviso not material here, that 'the fact that the employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee’; and in its charge the court dealt with the subject of contributory negligence as follows: 'Contributory negligence is the negligent act of a plaintiff which, concurring and cooperating with the negligent act of a defendant, is the proximate cause of the injury. If you should find that the plaintiff was guilty of contributory negligence, the act of Congress, under which this suit was brought, provides that such contributory negligence is not to defeat a recovery altogether, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee. So if you reach that point in your deliberations where you find it necessary to consider the defense of contributory negligence, the negligence of the plaintiff is not a bar to a recovery, *172but it goes by way of diminution of damages in proportion to bis negligence, as compared with tbe negligence of tbe defendant. If tbe defendant relies upon tbe defense of contributory negligence, tbe burden is upon it to establish tbat defense by a preponderance of tbe evidence.’ ” Tbe learned justice {Mr. Justice Van Levanter) then proceeds to say tbat an exception to tbe instruction was reserved below, wbicb was based upon tbe ground tbat tbe employers’ liability act is unconstitutional, but tbat it was criticised in tbe bigber court because it prescribed a wrong rule for tbe diminution, in tbat it directed or permitted it to be made upon a comparison of tbe plaintiff’s negligence with tbat of tbe defendant ; and in regard to tbis objection to it, be added: “Tbe tbougbt wbicb tbe instruction expressed and made plain was tbat if tbe plaintiff bad contributed to bis injury by bis own negligence, tbe diminution in tbe damages should be in proportion to tbe amount of bis negligence. Tbis was twice said, each time in terms readily understood. But for tbe use in tbe second instance of tbe additional words, ‘as compared with tbe negligence of tbe defendant,’ there would be no reason for criticism. Those words were not happily chosen, for to have reflected what tbe statute contemplates they should have read, ‘as compared with tbe combined negligence of himself and tbe defendant.’ We say tbis because tbe statutory direction tbat tbe diminution shall be ‘in proportion to tbe amount of negligence attributable to such employee’ means, and can only mean, tbat where tbe causal negligence is partly attributable to him and partly to tbe carrier, be shall not recover full damages, but only a proportional amount, bearing tbe same relation to tbe full amount as tbe negligence attributable to tbe carrier bears to tbe entire negligence attributable to both; tbe purpose being to abrogate tbe common-law rule completely exonerating tbe carrier from liability in such a case, and to substitute a new rule, confining tbe exoneration to a proportional part of tbe damages, corresponding to tbe amount of negligence attributable to tbe employee,” and for tbis observation be cites tbe Second Employers' Liability Gases, decided formerly by tbat high and honorable Court (Mondou v. N. Y., N. H. and H. R. R., 223 U. S., 1 [56 L. Ed., 346]; 38 L. R. A. [N. S.], 44). Another important case, directly in point and wbicb condemns such an instruction as tbat given below in tbe trial of tbis action, is R. R. v. Lindsay, 34 Supr. Ct. Rep., 581, in wbicb tbe 'same Court thus authoritatively states tbe true construction of tbe act and tbe law applicable to tbe assessment of damages under it. After tbe preliminary statement tbat a recovery is not prevented under tbe act by tbe plaintiff’s contributory negligence, it proceeds to give tbe reasons for it in tbis language; “Tbe statute substitutes for it a system of comparative negligence, whereby the damages are to be diminished in the proportion which his negligence bears to the combined negligence of *173himself and the carrier; in other ivords, the carrier is to he exonerated to the amount of negligence attributable to the employee,” citing N. and W. R. R. v. Earnest, supra.
So we see that it is imperatively required by the act that its rule for the 'admeasurement of damages should be definitely stated to the jury, with proper explanation of its meaning, so that they may understand how to apply it. This was not done in the trial below. I attach no importance to the use of the words “deduct” or “deducted,” instead of the words “diminish” or “diminished.” That would be a mere play upon words; but that is not the error, as stated in the opinion of the Court, but the inore serious one, that the rule of the act was not applied, or even stated at all, and certainly not explained to the jury. Even if the first instruction given by the court on this question had been correct— and it is far from being so — it surely was not explained enough and was clearly erroneous in one particular already shown, the second charge given (after the jury had returned to the courtroom for an explanation of the first one, and more definite instruction as to the damages) was not, by any means, a compliance with the rule of the statute, as it was left to the jury to deduct a reasonable or proper allowance for plaintiff’s negligence without regard to the rule of proportion of the one party to the combined negligence of both, which is prescribed by the act of Congress. The jury were also told, in explaining the former error, that “You would first deduct from the amount you find he would be entitled to, if he were not guilty of contributory negligence, a reasonable amount for contributory negligence.” Nor Was the other branch of the instruction correct, viz.: “You would allow all that he would be entitled to for damages, and then, if you find that he was guilty of contributory negligence, you would make a reasonable allowance for whatever you think that would be equivalent to, and deduct that from the amount of damages.” But in any view taken of this question in the case, the instructions, if not contradictory, were at least erroneous in part, and the jury not being able to distinguish between the right and the wrong instructions, the erroneous one is supposed to have been followed, and a new trial would result. This, I believe, is 'the rule in all courts. Edwards v. R. R., 129 N. C., 78; Tillett v. R. R., 115 N. C., 663; Anderson v. Meadows, 159 N. C., 406. In this kind of case the new trial must extend to all the issues.
I think my view of the statute and of the incorrectness of the charge of the court thereunder is fully sustained in R. R. v. Hill, 139. Ga., 549; Neil v. R. R., 22 Idaho, 74. The question now presented has not been involved in any case heretofore considered by this Court, that I am aware of. Ye are bound by the decision of the highest Federal court as to the meaning and application of the act and its proper enforcement in actual practice, for it is a Federal question.
*174There are other errors assigned by defendant, as we have said, but it is not necessary that I should discuss them, as the one already considered is sufficient to reverse the judgment and demand a new trial of the case.
Justice BeowN concurs in this dissenting opinion.